EXHIBIT 10.5 NEWCARDIO, INC. EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of November 1, 2007 by and between NewCardio, Inc., a Delaware corporation (the "Company"), and Branislav Vajdie (the "Executive"). BACKGROUND A.The Company desires to retain the services of the Executive as the Chief Executive Officer of the Company from the date of this Agreement (the "Effective Date"). The Company also desires to provide employment security to the Executive, thereby inducing the Executive to continue employment with the Company and enhancing the Executive's ability to perform effectively. B.The Executive is willing to be employed by the Company on the terms and subject to the conditions set forth in this Agreement. THE PARTIES AGREE AS FOLLOWS: 1.Title, Duties and Responsibilities. 1.1 Title. The Executive will be employed by the Company as its Chief Executive Officer, at the pleasure of the Board of Directors of the Company (the "Board").
